Citation Nr: 1034984	
Decision Date: 09/16/10    Archive Date: 09/21/10

DOCKET NO.  10-12 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for throat cancer and 
residuals.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1949 to January 
1950.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2009 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran seeks service connection for throat cancer and 
numerous residuals following treatment for such condition since 
1986.  He believes that such conditions were incurred as a result 
of throat symptoms and a tonsillectomy during service in early 
1949.  Although the Board regrets the additional delay, a remand 
is necessary to ensure that due process is followed and that 
there is a complete record upon which to decide the Veteran's 
claim so that he is afforded every possible consideration.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).

Specifically, after the last adjudication of his claim by the 
agency of original jurisdiction (AOJ), the Veteran provided an 
authorization and release for records from Dr. RB.  The Veteran 
and his wife testified at the May 2010 hearing that he was treated 
by Dr. RB in 1983, prior to the time that he had a growth in his 
throat, and was advised to have a repeat tonsillectomy.  Although 
the evidence of record includes treatment records pertaining to 
such treatment in September and October 1983, it does not appear 
that records have been obtained directly from Dr. RB.  Such 
records should be obtained and associated with the claims file 
upon remand.  Additionally, the Veteran should be given another 
opportunity to identify all pertinent treatment, and the AOJ 
should ensure that all identified, available, post-service VA and 
private treatment records have been obtained and associated with 
the claims file. 

Further, as the Veteran's service treatment records are fire-
related, he should be offered another opportunity to provide 
information to allow for a search of alternate sources of such 
records, to include completion of an NA Form 13055.  However, 
regardless of whether the Veteran responds to such request or 
whether further documentation of such treatment is obtained upon 
remand, the Board notes that the Veteran is competent to report 
treatment for throat symptoms, including a tonsillectomy, during 
service.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); 
Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  
The Board and the AOJ, as fact finders, retain the discretion to 
make credibility determinations and weigh the lay and medical 
evidence submitted.  Competent lay testimony may be rejected only 
if it is found to be mistaken or otherwise deemed not credible, 
and lay evidence cannot be deemed not credible solely due to the 
absence of contemporaneous medical evidence.  Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); McLendon v. 
Nicholson, 20 Vet. App. 79, 84 (2006).

After all identified, available service and post-service 
treatment records have been associated with the claims file, the 
Veteran should be scheduled for a VA examination to determine the 
nature and etiology of any current throat condition, to include 
throat cancer and residuals.  In offering an opinion, the 
examiner should explain the significance, if any, of the need for 
a tonsillectomy in 1983 although the Veteran believes that such 
procedure was performed during service in 1949.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Allow the Veteran another opportunity 
to provide information to allow for a 
search of alternate sources of service 
treatment records, to include completion 
of an NA Form 13055.

2.  Request the Veteran to identify any 
providers who have treated him since 
separation from service for any symptoms 
of a throat condition, including but not 
limited to a tonsillectomy or throat 
cancer and residuals; and to complete an 
Authorization and Consent to Release 
Information to VA form (VA Form 21-4142) 
for each non-VA provider.  After obtaining 
the necessary authorizations, request 
copies of any outstanding treatment 
records, including but not limited to any 
records from Dr. RB (pursuant to the May 
2010 release).  All requests and all 
responses, including negative responses, 
must be documented in the claims file.  
All records received should be associated 
with the claims file.  If any records 
cannot be obtained after reasonable 
efforts have been expended, the Veteran 
should be notified and allowed an 
opportunity to provide such records.

3.  After completing the above-described 
development, schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any current throat condition, 
to include throat cancer and residuals.  
The entire claims file and a copy of this 
remand should be made available to the 
examiner for review, and such review 
should be noted in the examination report.  
All necessary tests and studies should be 
conducted.  The examiner should offer an 
opinion as to whether it is at least as 
likely as not (probability of 50 percent 
or more) that any diagnosed disorder, to 
include throat cancer and residuals, was 
incurred or aggravated as a result of any 
incident, injury, or disease during 
service.  To the extent that any service 
or post-service treatment records are 
unavailable, the examiner should consider 
the competency of the Veteran's lay 
statements as to such issues, as set forth 
above.  Further, the examiner should 
explain the significance, if any, of the 
need for a tonsillectomy in 1983 although 
he believes that such procedure was 
performed during service in 1949.  Any 
opinion offered must be accompanied by a 
complete rationale.  If any requested 
opinion cannot be offered without 
resorting to speculation, the examiner 
should indicate such in the examination 
report and explain why a non-speculative 
opinion cannot be offered.  

4.  After completing any further 
development as may be indicated by any 
response received upon remand, 
readjudicate the Veteran's claim.  Such 
readjudication be based on all lay and 
medical evidence of record, with 
consideration of the competency of certain 
lay evidence, as summarized above.  If the 
claim remains denied, issue a supplemental 
statement of the case to the Veteran and 
his representative, which addresses all 
relevant law and all evidence associated 
with the claims file since the last 
statement of the case.  Allow an 
appropriate period of time for response.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The purpose 
of this REMAND is to ensure compliance with due process 
considerations.

The purpose of the examination(s) requested in this REMAND is to 
obtain information and/or evidence which may be dispositive of 
the appeal.  Therefore, the Veteran is hereby placed on notice 
that, pursuant to 38 C.F.R. § 3.655 (2009), failure to cooperate 
by attending the requested VA examination(s) may result in an 
adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 
566, 569 (1991).  The Veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

